Exhibit 10.37

 

AGILENT TECHNOLOGIES, INC.

1999 STOCK PLAN

AWARD AGREEMENT FOR STOCK APPRECIATION RIGHTS

 

THIS AGREEMENT, dated              (“Grant Date”) between Agilent Technologies,
Inc., a Delaware corporation (the “Company”), and             ,             ,
(the “Awardee”), is entered into as follows:

 

WITNESSETH:

 

WHEREAS, the Company has established the Agilent Technologies, Inc. 1999 Stock
Plan, as amended and restated effective

 

November 18, 2003, (the “Plan”), and a description of the terms and conditions
of the Plan is set forth in the U.S. Plan prospectus (the “Prospectus”). A copy
of the Prospectus is available at http://stockoptions.corporate.agilent.com and
also on your Smith Barney website. A copy of the Plan document can be viewed at
http://stockoptions.corporate.agilent.com and will also be made available upon
request; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) or its authorized delegate(s) determined that the Awardee
shall be granted a stock appreciation right (“SAR”) under the Plan as
hereinafter set forth;

 

NOW THEREFORE, the parties hereby agree that the Company grants the Awardee
            SAR(s) upon the terms and conditions set forth herein.

 

1. This SAR is granted under and pursuant to the Plan and is subject to each and
all of the provisions thereof. In the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan shall prevail.

 

2. The exercise price shall be equal to the Fair Market Value (as defined in the
Plan document) of the underlying shares on the Grant Date. The exercise price
shall be              per SAR.

 

3. This SAR is not transferable by the Awardee except by will or the laws of
descent and distribution. During the Awardee’s lifetime, only the Awardee can
exercise this SAR. This SAR may not be transferred, assigned, pledged or
hypothecated by the Awardee during his or her lifetime, whether by operation of
law or otherwise, and is not subject to execution, attachment or similar
process.

 

4. Subject to accelerated vesting upon the occurrence of certain events as set
forth in the Plan, and so long as the Awardee retains status as an Awardee
Eligible to Vest as such term is defined in the Plan, this SAR will vest in
whole or in part, in accordance with the following vesting schedule:

 

An Awardee loses status as an Awardee Eligible to Vest when certain events
occur, including but not limited to termination of employment with the Company
or transfer of employment from the Company.

 

5. This SAR will expire ten (10) years from the Grant Date, unless sooner
terminated, forfeited, or canceled in accordance with the provisions of the
Plan. This means that the SAR must be exercised, if at all, on or before
                                .

 

The Awardee is responsible for keeping track of this date and will not receive
any prior notification of the expiration date from the Company.

 

6. As set forth in the Prospectus, this SAR may be accepted by signing this
Award Agreement and returning it to the Company. The Awardee’s SAR will not be
exercisable until the Company receives this signed Award Agreement.

 

In addition, Smith Barney must receive an executed authorization form
accompanied by payment of the full SAR price for the underlying shares,
including applicable taxes. Upon exercise, the Awardee will receive a cash
payment equivalent to the appreciation in value, if any, of a fixed number of
shares of Company common stock.

 

7. All rights of the Awardee in this SAR, to the extent that it has not vested,
shall terminate when Awardee loses status as an Awardee Eligible to Vest, except
where such status is lost due to the occurrence of certain events as set forth
in the Plan. For example, if status as an Awardee Eligible to Vest is lost
because of death, retirement due to age or permanent and total disability, the
vesting of unvested Awards will accelerate.

 

All rights of the Awardee in this SAR, to the extent that it has vested but has
not been exercised, shall terminate on the earlier of the expiration date or
three (3) months after the Awardee loses status as an Awardee Eligible to Vest,
except where the Awardee loses such status because of death, retirement due to
age or permanent and total disability. In the event of the Awardee’s death, his
or her legal representative or designated beneficiary shall have the right to
exercise all or a portion of the Awardee’s right under this SAR. The
representative or designee must exercise the SAR before the earlier of the
expiration date or one (1) year after the death of the Awardee, and shall be
bound by the provisions of the Plan. In case of retirement due to age or
permanent and total disability, the Awardee retains rights in this SAR until the
earlier of the expiration date or three (3) years from the date thereof.

 

8. The Awardee shall remit to the Company payment for all applicable withholding
taxes and required social security contributions at the time the Awardee
exercises any portion of this SAR.

 

9. By accepting the grant of this SAR, Awardee acknowledges and agrees that: (i)
the Plan is discretionary in nature and may be suspended or terminated by the
Company at any time; (ii) the grant of a SAR is a one-time benefit which does
not create any

 

GRANT SAR (hc)



--------------------------------------------------------------------------------

contractual or other right to receive future grants of SARs, or benefits in lieu
of SARs; (iii) all determinations with respect to any such future grants,
including, but not limited to, the times when SARs shall be granted, the number
of SARs and the exercise price, will be at the sole discretion of the Company;
(iv) participation in the Plan is voluntary; (v) the value of the SAR is outside
the scope of Awardee’s employment contract, if any; (vi) the SAR is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (vii) the vesting of any SAR
ceases upon termination of employment with the Company or transfer of employment
from the Company, or other cessation of eligibility to vest for any reason,
except as may otherwise be explicitly provided in the Plan document or this
Agreement; (viii) if the underlying stock does not increase in value, this SAR
will have no value, nor does the Company guarantee any future value; (ix) no
claim or entitlement to compensation or damages arises if the SAR does not
increase in value and Awardee irrevocably releases the Company and its
subsidiaries from any such claim that does arise.

 

10. For the exclusive purpose of implementing, administering and managing
Awardee’s SARs, Awardee consents to the collection, receipt, use, retention and
transfer, in electronic or other form, of his or her personal data by and among
the Company, its subsidiaries, affiliates and third party vendors. Awardee
understands that personal data, including but not limited to, name, home
address, telephone number, employee number, employment status, social security
number, tax identification number, job and payroll location, data for tax
withholding purposes and shares of stocks awarded, cancelled, exercised, vested
and unvested) may be transferred to third parties assisting in the
implementation, administration and management of Awardee’s SARs and Awardee
expressly authorizes such transfer as well as the retention, use, and the
subsequent transfer of the data by the recipient(s). Awardee understands that
these recipients may be located in Awardee’s country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
Awardee’s country. Awardee understands that data will be held only as long as is
necessary to implement, administer and manage Awardee’s SAR. Awardee understands
that he or she may, at any time, request a list with the names and addresses of
any potential recipients of the personal data, view data, request additional
information about the storage and processing of data, require any necessary
amendments to data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Company’s legal department
representative. Awardee understands, however, that refusing or withdrawing his
or her consent may affect his or her ability to accept an Award under the Plan.
For more information on the consequences of Awardee’s refusal to consent or
withdrawal of consent, Awardee may contact the Company’s local legal department
representative.

 

11. The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Awardee with respect to the subject matter hereof,
and may not be modified adversely to the Awardee’s interest except by means of a
writing signed by the Company and the Awardee. This agreement is governed by the
internal substantive laws, but not the choice of law rules, of the state of
Delaware. Any proceeding arising out of or relating to this Award Agreement or
the Plan may be brought only in the state or federal courts located in the
Northern District of California.

 

12. Neither the Plan nor this Award Agreement nor any provision under either
shall be construed so as to grant the Awardee any right to remain in the employ
of the Company or any of its subsidiaries, and it is expressly agreed and
understood that employment is terminable at the will of either party.

 

13. By accepting the grant of this SAR evidenced hereby, the Awardee and the
Company agree that this SAR is granted under and governed by the terms and
conditions of the Plan and this Award Agreement. Awardee has reviewed the
Prospectus and this Award Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to accepting the SAR and fully understands
all provisions of the Prospectus and Award Agreement. Awardee agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.

 

14. The Awardee acknowledges that this Award Agreement is between the Awardee
and the Company, and that the Awardee’s local employer is not a party to this
Award Agreement.

 

15. The Awardee acknowledges that he or she may be executing part or all of the
Award Agreement in English and agrees to be bound accordingly.

 

16. The Awardee acknowledges that he or she must sign and return this Award
Agreement in order for it to be effective.

 

Awardee       Agilent Technologies, Inc.             By     «FIRST_NM»«LAST_NM»
         

Edward W. Barnholt

«EMPL_NR»          

Chairman, President and Chief Executive Officer

            By                

D. Craig Nordlund

           

Senior Vice President, General Counsel and Secretary

 

Please fax all pages to Shareholder Records, fax number: (650) 752-5734 or (650)
752-5741

 

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

GRANT SAR (hc)



--------------------------------------------------------------------------------

Award Rejection

 

(Sign and send this only if you wish to reject your Award)

 

I do not want to receive this Award and hereby reject it.

 

Awardee       «FIRST_NM» «LAST_NM» «EMPL_NR»

 

Please fax all pages to Shareholder Records, fax number: (650) 752-5734 or (650)
752-5741

 

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

GRANT SAR (hc)